Dear Mr. Tubb:
You have requested an opinion pertaining to a proposed sick leave incentive plan to be implemented by the Ouachita Parish Police Jury.  You enclosed a copy of the incentive plan which would provide that each year an employee would receive Twenty-five ($25.00) Dollars for each sick day not taken during the year, subject to a maximum of twelve (12) days and a minimum of five (5) days.  Your inquiry is whether such a plan would violate Article 7, Section 14 of the Louisiana Constitution of 1974.
This office has, in prior opinions addressed similar plans. In Opinion Number 87-318, a copy of which is attached, this office opined that a plan that would pay employees if they did not use sick or personal leave would indeed violate Article 7
Section 14 of the Louisiana Constitution.  Recently, in Opinion Number 92-282, (also attached hereto) this office opined that paying a teacher a monetary award for having perfect attendance for a given school year was violative of Article 7 Section 14, and noted that the Attorney General's office has consistently held that such bonuses or incentive plans are in contravention of Article 7, Section 14 of our Constitution.
Therefore, insofar as the pay plan proposed by the Ouachita Parish Police Jury provides for bonuses or compensation for past services rendered and not for the payment of extra duties or additional work performed, it is prohibited by Article 7, Section 14 of the Louisiana Constitution of 1974.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: ROY A. MONGRUE, JR. Assistant Attorney General
RPI/RAM, Jr./cdw:0918d